Status of Application
1.	Acknowledgment is made of the amendments filed 12/17/2020. Upon entering the amendments, claim 16 is amended to be renumbered as claim 21, and claims 1-21 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks persuasively show that the previously cited prior art to Stookey and Dittmer et al does not teach every limitation of the instant claims, because it is shown that one of ordinary skill in the art would have had motivation to modify Stookey to use in a process for producing a dental restoration. There is no teaching present in Stookey, and the disclosure, when taken as a whole by a skilled artisan, would teach away from such a use because of the very disparate application for which the Stookey glass ceramic is intended. Thus, there is not motivation found in the prior art to use a glass ceramic meeting each compositional limitation of the instant claims in a process in which a dental restoration is formed. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-21 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed processes for preparing a dental restoration. Specifically, the prior art fails to teach a process wherein a glass ceramic comprising 37.0-50.0 wt% SiO2, 25.0-39.0 wt% Al2O3, 5.0-15.0 wt% MgO, 13.5-19.0 wt% ZrO2 and comprising a quartz solid solution phase is formed into a dental restoration. The prior art also fails to 2, 25.0-39.0 wt% Al2O3, 5.0-15.0 wt% MgO, 13.5-19.0 wt% ZrO2 is formed into a dental restoration. 	
The most relevant prior art references found are Stookey (US 3205079) and Dittmer et al (Colorless and high strength MgO/Al2O3/SiO2 glass–ceramic dental material using zirconia as nucleating agent). The difference from instant claims is that while Stookey teaches a glass and glass ceramic that meets each compositional limitation of the instant claims, Stookey does not provide any teaching or suggestion as to using the inventive material in a process of producing a dental restoration. Dittmer et al teaches that glass–ceramics based on the MgO–Al2O3–SiO2/ZrO2 system might be favorable as dental material, but does not teaches a glass or glass ceramic meeting each compositional limitation of the instant claims. Dittmer also does not provide a sufficient teaching for motivating one of ordinary skill in the art to modify Stookey for use in a process of forming a dental restoration, because Stookey teaches only a use of the inventive material for producing dinnerware, furnace walls, and electrically insulating materials, and thus teaches away from a new use in dental restorations derived from a compositionally-differing material such as that of Dittmer. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW5 March 2021